DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of Group I, claims 1-15 and 17-18, without traverse in their reply dated 1/31/2022 is acknowledged. Claims 16 and 19 were withdrawn. Claims 1-15 and 17-18 are pending and considered on the merits below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed on 6/6/2019, 11/11/2020, 2/26/2021, 9/9/2021, and 10/22/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Specification
The use of the term a “QR code (registered trademark)” ([0012], [0034], [0043], [0061]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Claim Objections
Claim 2 is objected to because of the following informalities: line 6: place comma after portions.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 10, 12, 13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “the biomaterials” lacks antecedent basis because “biomaterials” in claim 1 falls under “Material or Article Worked Upon by Apparatus” (MPEP 2115) and is thus not positively recited. For examination purposes the examiner interprets that the container comprises biomaterials. 
Regarding claims 6 and 12, the limitation "the plurality of concave portions" has insufficient antecedent basis. For examination purposes the examiner interprets that limitations to read “a plurality of concave portions”.
Regarding claim 13, the limitation "the plurality of recognition units" has insufficient antecedent basis. For examination purposes the examiner interprets that limitations to read “a plurality of recognition units”.
claim 10, the phrase parentheses “(registered trademark)” renders the claim indefinite because it is unclear whether the limitation is required. For examination purposes the examiner interprets that the phrase is not required.
Regarding claim 17, the limitation “the biomaterials” (line 5 and line 6) lacks antecedent basis because “biomaterials” in earlier in the claim (line 4) falls under “Material or Article Worked Upon by Apparatus” (MPEP 2115) and is thus not positively recited. For examination purposes the examiner interprets that the container comprises biomaterials.
Dependent claims follow the same reasoning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cattell et al. (US 2002/0142318 A1, provided on the IDS on 6/6/2019).
Regarding claim 1, Cattell describes a container (figure 1) comprising: 
a base material comprising a plurality of concave portions (figure 1 “substrate 10” and “arrays 12”); 

a storage unit disposed on the base material and configured to store information on biomaterials contained in the plurality of concave portions (figure 5 “portable storage medium 324b”), 
wherein the recognition unit and the storage unit are allowed to correspond to each other (claim 2 “associating the identifier with the array”).

Regarding claim 2, Cattell describes a container (figure 1) comprising: 
a plurality of base materials each comprising a plurality of concave portions (figure 1 “substrate 10” and “arrays 12” and [0041] “A cutter 152 is provided to cut substrate 10 into individual array units 15 each carrying a corresponding array 12 and bar code 356.”); 
a plurality of recognition units each disposed on each of the plurality of base materials and configured to recognize each of the plurality of base materials (figure 1 “bar code 356” [0041] “A cutter 152 is provided to cut substrate 10 into individual array units 15 each carrying a corresponding array 12 and bar code 356.”); and 
a storage unit disposed on the plurality of base materials and configured to store information on biomaterials contained in the plurality of concave portions (figure 5 “portable storage medium 324b”)
wherein the plurality of recognition units and the storage unit are allowed to correspond to each other (claim 2 “associating the identifier with the array”).
Regarding claims 8, 9, 10, and 11, Cattell describes that the recognition unit is at least one selected from the group consisting of a recognition portion and a recognition representation, 
Regarding claim 12, Cattell describes that the recognition unit is disposed in a position other than insides of the plurality of concave portions or peripheral edge portions of the plurality of concave portions (figure 1 “bar code 356”).
Regarding claim 13, Cattell describes that the recognition unit or the plurality of recognition units are disposed in a plurality of positions on the base material (figure 1 “bar code 356”).
Regarding claims 14 and 15, Cattell describes that the storage unit is attachably and detachably disposed to the base material and that the storage unit is attached to the base material with an attachment member ([0041] “A writing system which is under the control of processor 140, includes a writer in the form of a printer 150 which apply identifiers onto substrate 10 by printing them in the form of the bar codes 356 directly onto substrate 10 (or indirectly Such as onto a label later attached to the Substrate),”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cattell et al. (US 2002/0142318 A1, provided on the IDS on 6/6/2019) in view of Kulak et al. (US 2015/0346068 A1).
Regarding claim 3, Cattell describes all the limitations of claim 1, however is silent to the biomaterials comprise cells.

Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to incorporate cells into the container of Cattell as suggested by Kulak and Cattell because this would provide specific and efficient tools for manipulation and analysis for both cells and DNA.
Regarding claim 4, the combination described above describes that the biomaterials comprise DNAs having certain base sequences (Kulak: [0022] and Cattell: claim 12 “the poly nucleotides are DNA.”).
Regarding claim 5, the combination described above describes that the information on the biomaterials to be stored in the storage unit is a copy number of the certain base sequences (Kulak: [0054] “The improved accuracy as afforded by the present invention inter alia allows to estimate protein copy numbers of the entire proteome”).
claim 6, the combination described above describes that a number of the biomaterials contained in the plurality of concave portions is a known number of the biomaterials counted (Cattell: [0032] “a known mixture of polynucleotides”).
Regarding claim 7, the combination described above describes that the information on the biomaterials to be stored in the storage unit is the known number of the biomaterials counted for each of the plurality of concave portions (Cattell: [0032] “a known mixture of polynucleotides”).

Regarding claim 17, Cattell describes a container (figure 1) comprising: 
a base material comprising a plurality of concave portions (figure 1 “substrate 10” and “arrays 12”); and 
a storage unit disposed on the base material and configured to store information on biomaterials contained in the plurality of concave portions (figure 5 “portable storage medium 324b”), 
wherein the biomaterials comprise nucleic acids having certain base sequences (Cattell: claim 12 “the poly nucleotides are DNA.”).
However Cattell is silent to the information on biomaterials comprises information on a copy number of the nucleic acids and uncertainty of the copy number of the nucleic acids.
Kulak describes “Copy numbers have previously been established for 21 yeast proteins using synthetic peptide standards6 and our values agree well within the expected uncertainties (R2=0.82) (FIG. 5b).” ([0123]). This suggests motivation to incorporate information on a copy number of the nucleic acids and uncertainty into the storage until because this would provide valuable data for the user.

Regarding claim 18, the combination described above describes that the information on the uncertainty of the copy number is at least one selected from the group consisting of a unit configured to place cells comprising the nucleic acids into the container, cell cycle of the cells, a number of the cells placed into the concave portions of the container, and contamination of an intended nucleic acid in the concave portions of the container (Kulak: [0123] “Copy numbers have previously been established for 21 yeast proteins using synthetic peptide standards6 and our values agree well within the expected uncertainties (R2=0.82) (FIG. 5b).”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMILY R. BERKELEY/
Examiner
Art Unit 1796



CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797